Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Rejoinder

Claim 1 is allowable (see below). Please note that all previous species elections are hereby withdrawn in view of the fact that that the prior art search was extended to all species remaining and no references were found that anticipate or render obvious the instant claims in accordance with MPEP § 803.02.  
Accordingly, claim 7-9 are rejoined.
In view of the withdrawal of the restriction requirement as to the rejoined inventions and/or linked species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance

The following is the Examiner’s statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/CHRISTOPHER M GROSS/           Primary Examiner, Art Unit 1639